DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7: The claim recites that an auxiliary seal is removably adhered to the other surface of the seal material on a side opposite to the adhesive layer but it is unclear which structure is being referenced regarding “the seal material” because there is insufficient antecedent basis for this limitation in the claim or in parent claims 3 and 5. Furthermore, line 3 of the claim provides further clarification of where the auxiliary seal material is to be disposed by indicating that the auxiliary seal material is adhered “on a side opposite the adhesive layer” but because again the claimed adhesive layer lacks antecedent basis, it is unclear where such an auxiliary seal material is intended to be disposed and how said seal material interacts with the other claimed structures as set forth in the instant claim.
Due to the various 112 issues noted above, a proper prior art search could be conducted for the subject matter of claim 7 at this time.
The examiner recommends explaining in remarks how Applicant believes the claim to be sufficiently clear regarding the above noted issues and/or amending the claim to obviate said issues so that a proper prior art search can be conducted for the claimed subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decker US PG-PUB 2015/0276543 A1 (hereafter Decker), prior art of record as indicated in the IDS filed 6 May 2019 in parent application 16/301,906.
As to claim 3: Decker discloses a reference leak device for leak testing (¶ 14; the device depicted in figs. 1 and 2 is disclosed as being a leak testing device) comprising:
a base material (4; fig. 1) having a pinhole (2; fig. 1) formed therein (see ¶ 14); and
an attachment structure (3; the film disclosed in ¶ 14 is considered to be an attachment structure at least by virtue of being an adhesive film) to a work (the combined elements depicted in fig. 2 are considered to be a work because they include a cavity 1 as disclosed in ¶ 14 and have the pinhole 2 disposed thereon), the attachment structure disposed in a peripheral edge portion of the base material (the attachment structure 3 is disposed over the base material 4 as depicted by figs. 1 and 2 and accordingly is also disposed in a peripheral edge portion of the base material 4).

As to claim 4: Decker discloses the reference leak device according to claim 3, wherein the base material (4) and the attachment structure (3) have flexibility (each of elements 3 and 4 are disclosed as films in ¶ 14 and accordingly have at least some flexibility).

As to claim 5: Decker discloses the reference leak device according to claim 3, further comprising:
filters respectively attached to opposite sides of the base material and covering the pinhole (the left and right side portions of the attachment structure 3 as depicted in fig. 2 are considered to be filters at least by virtue of preventing material from entering the cavity 1), wherein each of the filters is attached to eh base material (4) at a peripheral portion of the filter by an adhesive layer (¶ 14 notes that the attachment structure is an adhesive film and accordingly is considered to have an adhesive layer), and the adhesive layer is not disposed in a middle portion of the base material in which the pinhole is formed (see fig. 2 regarding the opening for the pinhole portion).

As to claim 6:  Decker discloses the reference leak device according to claim 5, wherein the attachment structure (3) includes a seal material that is thin and has flexibility and has an opening formed in a middle thereof (the adhesive portion of the attachment structure is considered to be a thin, flexible sealant for the cavity 1 and has an opening formed in a middle thereof at least by being open to the cavity 1 and the leakage 2 as depicted in fig. 2), a peripheral edge portion of the base material (4) is attached to an inner annular region of one of the surfaces of the seal material, and an adhesive layer for adhering to the work is formed in an outer annular region of one of the surfaces of the seal material (see fig. 1; the peripheral edges of the base material 4 are attached to both of the inner and outer annular regions depicted by the solid lines which separate where the portions that lie over element 5 and those which do not).

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Firpo et al. US PG-PUB 2011/0226043 A1 discloses a reference leakage device for us in leakage detection of gas and appears to be pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855